DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2022 has been entered. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 9: The phrase, chamber, and any phrase that depends from it, is not described in the specification nor well shown in the Figures (such that it is clear how the chambers would be applied in the container structure), and therefore Applicant fails to show in full, clear, concise, and exact terms to one of ordinary skill in the art, possession of the invention as claimed. Therefore, claim 9 is rendered indefinite under 112A written description.

Regarding Claims 10-12: The phrase, reflective surface, and any phrase that depends from it, is not described in the specification nor well shown in the Figures (such that it is clear how the reflective surface would be applied in the container structure), and therefore Applicant fails to show in full, clear, concise, and exact terms to one of ordinary skill in the art, possession of the invention as claimed. Again, this feature is not described in the written description, making it progressively more difficult in going through successive claim limitations. Therefore, claim 10, and all those which depend from it (11-12) are rendered indefinite under 112A written description.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre- AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are indefinite because they cannot be properly understood or interpreted for the reasons indicated above (the lack of inadequate written description). Additionally, the claims 9-12 are so indefinite for the reasons set out above that they have not been further treated on their merits. Therefore, it would appear that whether or not the claims avoid the prior art depends on the details of the claimed elements that are also claimed, details that in this case are indefinite as set out above (the features encompassed in the claims were not properly described in the specification or shown in the elected Figures). See MPEP 2173.06(Il), “where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in /n re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.” 
Regarding Claim 9: Claim 9 recites wherein the thermal container of claim 1 further comprises at least one vacuum insulation panel with at least two chambers, each chamber comprising the same or a different core material. However, this structure and terminology is absent from Applicant’s written description and not shown in the figures. One of ordinary skill in the art would be unclear as to the metes and bounds of the claim. It is unclear where the chambers are located and the structural relationship between the chambers and the lid and walls, has not been described or shown.  Does the chamber comprise the vacuum space, the core material or both? Therefore, claim 9 is rendered indefinite under 112B. 

Regarding Claim 10: Claim 10 recites wherein the thermal container of claim 1 further comprises a portion having a reflective surface, however, this structure and terminology is absent from Applicant’s written description. One of ordinary skill in the art would be unclear as to the metes and bounds of the claim. What is the “portion”?  Where is the surface located and what is the structural relationship between the surface and the walls and base of the container? Therefore, claim 10 and all those that depend from it (claims 11-12) are rendered indefinite under 112B.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-7, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Neeser et al (6,029,457), hereafter, Neeser and further in view of Bryan (5,798,154). Regarding Claim 1: Neeser discloses a thermal-insulation container (column 3; lines 7- 9), comprising a bottom (bottom surface of 10/12), side wall (of 10/12) arranged on the bottom (bottom surface of 10/12) and a lid (14) arranged on the side wall (Figure 1), wherein the bottom, the side wall and the lid completely enclose an interior space (void inside 12, Figure 1), and wherein the lid (14) has a heat transfer coefficient kD (Neeser, column 4; lines 57-60, approx. 0.022-0.035 w/m*2 *k), the bottom has a heat transfer coefficient ks (Neeser, column 3; lines 35-37, converted to metric units is approx. 0.089w/m*2*k), and the side wall has one of the heat transfer coefficients ksi, ks2, ks3 or ks4 (Neeser, column 3; lines 35-37, converted to metric units is approx. 0.089 w/m’2*k), and further kD < minimum [ksi, ks2, kS3, ks4, KB]. Although Neeser discloses an inner and outer shell composed of different materials with different heat transfer coefficients and the explicit heat transfer coefficient of the combined materials is undisclosed, the least of which is still less than that of the lid which is expressly composed of yet another material with a significantly lower heat transfer coefficient, thus meeting the limitation as claimed. The thermal conductivity of the walls at the upper portion (which is the thinnest portion) is greater than the thermal conductivity of the bottom near the center (the thickest portion).

Neeser shows a single sidewall as opposed multiple. Bryan teaches that it is well known within the art to have a thermal insulation container having either a cylindrical shape (Figures 1A-D) or a rectangular shape (Figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thermal-insulation container of Neeser with the rectangular shape as taught by Bryan. The motivation for doing so would be to hold more volume. It is held that a mere change in shape is an obvious matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (MPEP 2144.04 IV. B).


Regarding Claim 3: The Neeser-Bryan discloses the thermal-insulation container as applied to claim 1 above, and wherein ko < 0.8 in particular 0.6* minimum [ksi, ks2, ks3, ks4, kB] (Neeser, column 4; lines 57-60, approx. 0.022-0.035 w/m%2 *k).

Regarding Claim 6: Neeser-Bryan discloses the thermal-insulation container as applied to claim 1 above, and wherein the bottom (Neeser, column 3; lines 35-37), the side walls (Neeser, column 3; lines 35-37) and the lid (Neeser, 14, col 4; (57-59) are made of the same material or of different material, and wherein the lid (col 4; lines 59-60) is designed thicker than the bottom and each of the four side walls (Figure 1).

Regarding Claim 7: Neeser-Bryan discloses the thermal-insulation container as applied to claim 1 above, and comprising at least one pedestal (Neeser, 22, col 3; lines 30-32) which is arranged on the bottom (Neeser, Figure 1).

Regarding Claim 13: Neeser-Bryan discloses the thermal-insulation container as applied to claim 1 above, and further comprising an additional insulation element (Neeser, 42, column 5; lines 24-29).

Regarding Claim 14: Neeser-Bryan discloses the thermal-insulation container as applied to claim 13 above, and wherein the additional insulation element (Neeser, 42) is arranged in the bottom (Neeser, Figure 1; column 5; lines 2-4).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Neeser et al (6,029,457), hereafter, Neeser in further in view of Bryan (5,798,154) and in further view of Knight et al (10,562,695), hereafter, Knight.
Regarding Claim 4: Neeser-Bryan discloses the thermal-insulation container as applied to claim 1 above, except wherein the bottom, the side walls and the lid each comprise at least one vacuum insulation panel. Knight teaches a thermal-insulation container wherein the bottom, the side walls and the lid each comprise at least one vacuum insulation panel (30/31/32-35, column 6; lines 14-18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thermal-insulation container of Neeser-Bryan with the vacuum insulation panels as taught by Knight. The motivation for doing so would be to improve thermal efficiency (column 1; lines 58-61).

Regarding Claim 5: Neeser-Bryan-Knight discloses the thermal-insulation container as applied to claim 4 above, except wherein the lid comprises at least two vacuum insulation panels, said vacuum insulation panels being arranged stacked on top of each other. Although Neeser-Bryan-Knight fails to explicitly disclose a lid comprising at least two vacuum insulation panels, Knight does teach that it is known (as does Neeser) for the internal dimension of the main body and lid to be varied to accommodate a layer of vacuum insulation panels. Further, Neeser establishes that it is known within the art to have a thermal insulation container with components (lid, sidewall, bottom) having varying heat transfer coefficients in an effort to regulate temperature and heat transfer more efficiently. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the vacuum insulation panel of Knight in the lid. The motivation for doing so would be to create a more efficient container. A mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04 VIB).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Neeser et al (6,029,457), hereafter, Neeser in further in view of Bryan (5,798,154) in further view of Knight et al (10,562,695), hereafter, Knight, and in further view of Kal et al (US 2018/0031304).
Regarding Claim 8: Neeser-Bryan discloses the thermal-insulation container as applied to claim 1 above, except comprising at least two vacuum insulation panels with different heat transfer coefficients. Knight teaches a thermal-insulation container comprising at least two vacuum insulation panels (30/31/32-35, column 6; lines 14-18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thermal-insulation container of Neeser-Bryan with the vacuum insulation panels as taught by Knight. The motivation for doing so would be to improve thermal efficiency (column 1; lines 58-61). Kal teaches that it is known within the art to have vacuum insulation panels with different heat transfer coefficients (paragraph [0091 & 0092]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use vacuum panels with different heat transfer coefficients as taught by Kal. The motivation for doing so would be to further improve the heat insulation performance (Kal, paragraph [0005]). 

Response to Arguments
Applicant's arguments filed July 29, 2022 have been fully considered but they are not persuasive.  Applicant’s amendment filed July 29, 2022 is sufficient to overcome the Drawing Objection set forth in the previous Office Action. 
Applicant’s arguments regarding the Objection to the Specification have been considered.  The Objection to the Specification is withdrawn as the terms “chamber” and “reflective surface” are understood in their most plain meanings.  However, the claims and the Specification do not clearly describe how the chambers and reflective surfaces are applied structurally in the container.  Accordingly, the rejection under 32 U.S.C. 112 have been maintained.
M.P.E.P. 2163.01 states that “[w]hile it is true that the original claims are part of the original disclosure, subject matter in claims must be supported by the Specification and Drawings. A written description requirement issue generally involves the question of whether the subject matter of a claim is supported by [conforms to] the disclosure of an application as filed. If the examiner concludes that the claimed subject matter is not supported [described] in an application as filed, this would result in a rejection of the claim on the ground of a lack of written description under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, or denial of the benefit of the filing date of a previously filed application.”  It is the examiner’s position that the reflective surface has not been adequately described in the specification to support the claims.
The claims set forth that “the portion” has a reflective surface.  The claims do not set forth that the reflective surface comprises the surface of the lid or of the side walls.  The claims also do not set forth that the entire portion is a reflective surface or has a reflective surface.  The claims set forth a relationship between the portion and the reflective surface and between the portion and the surface of the lid or side walls, but does not set forth a relationship between the reflective surface and the lid or side walls.  Secondly, the claim claims do not set forth the location of the reflective surface.  The lid and the side walls each have four surfaces, it is unclear to which of the surfaces the claims refer.
Similar to paragraph 13 above, the chambers have not been adequately described in the specification to support the claims.  Applicant argues that the two chambers are clearly shown in figure 1 at lead lines 4 directed to the lid.  The examiner’s disagrees with this position.  Figure 1 shows a lid with two vacuum insulation panels 4, not a lid with one vacuum insulation panel 4 with two chambers.  Both elements to which applicant has drawn the red arrows, in the replicated figure 1 (Response filed 7/29/22) are designated with reference number “4” and have a corresponding lead line.  Reference number 4 depicts a vacuum panel (as described in the Specification) not the chamber.  Figure 1 depicts a lid with two vacuum panels 4.  It is unclear from the drawings that the element at any of the lead lines 4 is a chamber, especially a chamber with a core material since there is no cross sectional hatching within any element 4 that depicts it. 
Applicant argues that the thermal conductivity of the walls of Neeser is lower than the thermal conductivity of the lid.  Assuming arguendo that Applicant’s calculations are correct the walls have a thermal conductivity of 0.015 BTU/ft-hr-o F, which is higher than the thermal conductivity of 0.012 BTU/ft-hr-o F of the lid, as disclosed in Neeser.
Applicant argues that Neeser does not disclose the heat transfer coefficient of the lid, bottom or side walls.  Neeser discloses the thermal conductivity.  While this is true, the heat transfer coefficient and the thermal conductivity are directly proportional.  Following the equation h=k/L where h is the heat transfer coefficient, k is the thermal conductivity and L is the thickness of the object (thickness of the lid, bottom or side walls).  Official Notice need not be taken since this is simply applying a known formula for conversion.
Regarding the thermal conductivity of the bottom being less than the conductivity of the walls, it is the examiner’s position that the thermal conductivity of the walls at the upper portion (which is the thinnest portion) is greater than the thermal conductivity of the bottom near the center (the thickest portion).

Conclusion
THIS ACTION IS MADE NON-FINAL.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI M ELOSHWAY/Examiner, Art Unit 3736